Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 1 of 11 PageID# 40



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                      (Alexandria Division)

MARC STOUT, ET. AL.,                            )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )      Case No. 1:20-cv-147 (RDA/TCB)
                                                )
SGT. MISCHOU                                    )
                                                )
and                                             )
                                                )
LT. BISEK,                                      )
                                                )
                        Defendants.             )

          DEFENDANTS SERGEANT MISCHOU AND LIEUTENANT BISEK’S
             MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
               FILED PURSUANT TO FED. R. CIV. P. 12(b)(1) and (6)

       COME NOW the defendants, Sergeant Mischou (“Mischou”) and Lieutenant Bisek

(“Bisek”), by counsel, and in support of their Motion to Dismiss the Complaint filed by the plaintiffs,

Marc Stout (“M. Stout”) and Robert Stout (“R. Stout”) pursuant to Fed. R. Civ. P. 12(b)(1) and (6),

and state as follows:

I.     ALLEGATIONS

       The plaintiffs allege that on December 17, 2019, they stood right outside of, “but on the

publicly accessible side, the security gate that separates the sidewalk where they were standing from

the restricted area that houses police vehicles and police equipment.” Compl. ¶ C. They chose to

stand in that specific location because they believed “their chances of capturing a police officer on

camera were greatest where” they were standing. Id.

       As they stood there filming, the defendants approached in their respective police vehicles

from the secure side of the security gate. Bisek got out of his vehicle and remained on the secure
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 2 of 11 PageID# 41



side while Mischou got out of his vehicle, opened the security gate and stepped through to the other

side of the gate and stood a few feet away from the plaintiffs. One of the plaintiffs volunteered that

they were not being detained, the encounter was consensual. Id. Mischou asked the plaintiffs

whether they needed help or what they needed help with and their response was, “we didn’t ask for

help, sir.” Mischou rephrased his question at which time one of the plaintiffs turned his attention

to defendant Bisek who was still standing on the secure side of the gate. Id.

        Plaintiffs further allege that Mischou stepped onto the sidewalk where both plaintiffs were

standing insisting that they speak with him. R. Stout moved from behind his brother M. Stout,

stopped and stood next to Mischou at which time Mischou stated to R. Stout, “don’t circle around

me.” It is alleged that Mischou spun R. Stout around, dug one hand into his back, gripped his tricep

with the other hand and began shoving R. Stout towards the main road stating that they were being

trespassed and escorted off the property. At one point Mischou’s hands left R. Stout to push M.

Stout off the property also. Id. The brothers were escorted off the police department property to the

public sidewalk along the public road. Id.

II.     LAW AND ARGUMENT

        A.      Standard of Review

        The burden is on the plaintiffs to demonstrate that federal court jurisdiction exists in this

case. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999)(citing Thomson v. Gaskill, 315 U.S. 442,

446 (1942) and Goldsmith v. Mayor & City Council of Baltimore, 845 F.2d 61, 64 (4th Cir. 1988)).

“The mere assertion of a federal claim is not sufficient to obtain jurisdiction. . . .” Id. (citing Davis

v. Pak, 856 F.2d 648, 650 (4th Cir. 1988)(dismissal of “§ 1983 claims for lack of subject matter

jurisdiction because the federal claims were insubstantial and were pretextual state claims.”))

“Federal jurisdiction requires that a party assert a substantial claim.” Id. (citing Hagans v. Lavine,

                                                   2
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 3 of 11 PageID# 42



415 U.S. 528, 536 (1974)). Federal courts are obligated to dismiss cases whenever it appears the

court lacks subject matter jurisdiction. Lovern, 190 F.3d at 654.

        The Court, in deciding a Rule 12(b)(6) motion, must take all well-pleaded material

allegations of a Complaint as admitted and review them in the light most favorable to the plaintiff.”

DeSole v. United States, 947 F.2d 1169, 1171 (4th Cir. 1991). “[L]egal conclusions, elements of a

cause of action, and bare assertions devoid a further factual enhancement fail to constitute well-pled

facts for Rule 12(b) purposes.” MenetChevrolet Ltd.ConsumerAffairs.com, Inc., 591 F.3d. 250, 255

(4th Cir. 2009). Pursuant to the standard established in Ashcraft v. Iqbal, 556 U.S. 662, 678 (2009),

compliance with Fed. R. Civ. P. 8(a)(2) requires more than “labels and conclusions,” and a

Complaint must “state a claim to relief that is plausible on its face.” Id. Facts that are merely

consistent with the defendants’ liability are insufficient to state a plausible claim. Id.

        In Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007), and Ashcraft v. Iqbal, supra,

the Court enhanced the burden plaintiffs must meet in order for their pleadings to survive a Rule

12(b)(6) motion. In Twombly, the Court rejected the prior rules set forth in Conley v. Gibson, 355

U.S. 41, 45-46 (1957), that “a complaint should not be dismissed for failure to state a claim unless

it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” The Court stated that Conley’s “no set of facts” standard has “earned

its retirement” and the “phrase is best forgotten as an incomplete negative gloss on an accepted

pleadings standard.” Twombly, 550 U.S. at 563. Instead, the Twombly court stated that Fed R. Civ.

P. 8 requires a greater showing - a complaint must present enough facts to state an entitlement to

relief that is “plausible” on its face. Id. at 570.

        In explaining the new standard, the Court in Twombly stated, “[w]hile, a complaint attacked

by Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s [Rule

                                                      3
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 4 of 11 PageID# 43



8(a)(2)] obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and formulaic recitation of the elements of a cause of action will not do.” Id. at 544

(citing Papason v. Allain, 478 U.S. 265, 286 (1986)). The Court emphasized, “[w]ithout some

factual allegations in the complaint, it is hard to see how a claimant could satisfy the requirement

of providing not only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.” Twombly, 550 U.S. at 556 n.3 (citing 5 WRIGHT & MILLER § 1202, at 94-95). Factual

allegations must not only be made, they “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

       In Iqbal, the Court expanded on the standard for Rule 12(b)(6) motions to dismiss. The

Court explained that, although it remained true post-Twombly that courts ruling on such motions to

dismiss must accept the allegations set forth in the complaint as true, this tenet does not apply to

legal conclusions or “[t]hread bare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Iqbal, 556 U.S. at 678. The Court explained that while Rule 8 marks a

“departure from the hyper-technical code-pleading regime of a prior era,” it “does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. Rather, in order

to survive a motion to dismiss, a plaintiff must support the legal conclusions in the complaint with

factual allegations sufficient to state a plausible-not merely possible-claim for relief. Id. at 678-79

(emphasis added). Although pro se party pleadings are to be liberally construed, the pleading must

still contain sufficient facts to state a claim for relief. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Iqbal, 556 U.S. at 678.

       Normally, in resolving a Rule 12(b)(6) motion, the court does not consider matters outside

the pleadings; however, the court may consider documents integral to the Complaint or specifically

referenced by it without converting the motion into one for summary judgment. Tellabs, Inc. v.

                                                  4
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 5 of 11 PageID# 44



Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). In this case, the court should consider the

YouTube filming made by the plaintiffs while on the property and which shows the exact location

where they assumed the positions described in order to purposefully draw out police officers solely

to film them, and ariel photograph of the police department which confirms the location of the

sidewalk area in question. The Court may consider not only facts contained in the Complaint, but

also those either found in documents referred to in the Complaint or “capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned, and thus

properly subject to judicial notice under Fed. R. Evid. 201.” Katyle v. Penn Nat'l Gaming, Inc., 637

F.3d 462, 466 (4th Cir. 2011) (internal quotations omitted). See also, Blankenship v. Manchin, 471

F.3d 523, 526 n.1 (4th Cir. 2006); Philips v. Pitt County Mem. Hosp., 572 F.3d 176,180 (4th Cir.

2009). The plaintiffs own video recordings show the parties and their engagement at the secure

fence location described in the Complaint, and the ariel photograph, are “capable of accurate and

ready determination.” They made a you.tube video of their encounter and posted it on the internet.

https://www.youtube.com/watch?y=Nb_Hu2ts7_Y Exhibits A1, B.

       B.      Plaintiffs’ Complaint fails to establish subject matter jurisdiction in this Court
               and supports no violation of plaintiffs’ federal constitutional rights.

       Federal courts may analyze whether subject matter jurisdiction exists in two ways:

1) insufficient factual allegations in the pleadings; or 2) evidentiary hearing. Lovern, 190 F.3d at

654; Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Initially, without waiving any other

arguments regarding the Court’s jurisdiction or evidentiary hearing on the matter, defendants argue


       1
         Here the defendants do not seek to introduce multiple body-cam footage related to the
parties’ interaction, but the plaintiffs’ own created video made from the filming done at the scene
and as described in the Complaint thus making the request distinguishable from a recent district
court ruling Smith v. City of Greensboro, 2020 U.S. Dist. LEXIS 53132 (M.D. N.C.); Cf. Koh v.
Graf., No. 11-CV-02605, 2013 U.S. Dist. LEXIS 136341 (N.D. Ill.). (In which the court
considered police officer body camera footage in deciding a motion to dismiss).

                                                 5
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 6 of 11 PageID# 45



that the allegations in the Complaint are insufficient as a matter of law to conclude federal subject

matter jurisdiction exists in this case. In the analysis the Court assumes that all facts alleged in the

complaint are true. Id. Plaintiffs’ allegations, and as confirmed by the video recording, do not

demonstrate that either plaintiff was entitled, as a matter of constitutional right, to be in the location

described for the sole purpose of drawing out a police officer to be filmed. It is clear that, despite

the conclusory arguments, this location is not one “by long tradition or by government fiat has been

devoted to assembly and debate,” and is thus not a traditional public forum. Perry Educ. Ass’n v.

Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983). In this case, the location fits within the

City’s definition of “Non-forum,” meaning, “a city-owned facility or area not suitable for public

assembly for safety reasons, including but not limited to any publicly owned parking garage or

parking lot, city office, city storage or utility facility, or similar location. Persons present in non-

forums without authority are trespassing.”2 (Emphasis added). It was not an area open by

tradition or designation to the public for expressive activity. Goulart v. Meadows, 345 F.3d 239, 248

(4th Cir. 2003); United States v. Kokinda, 497 U.S. 720, 727-28 (1990)(public sidewalk in front of

post office constructed to assist postal patrons to negotiate the space between parking lot and front

door of the post office, “not to facilitate the daily commerce and life of the neighborhood or city.”)

        While this case does not involve the application of an ordinance prohibiting solicitation,

logical extrapolation from the Court’s decision in Kokindo reveals that the sidewalk at issue in this

case was not on a public thoroughfare or constructed for the means of anything other than to

facilitate the movement of police officers going to and from work; farther along, away from where

the plaintiffs began their filming, is a sidewalk which facilitates access for patrons having business



        2
            Manassas Code of Ordinances Sec. 102-42 (a) definition of “Non-forum.”

                                                    6
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 7 of 11 PageID# 46



with the police department from the parking lot to the entrance of the building, but the main entrance

and parking area are on the other side of the building. Id. at 728-29 (“the location and purpose of

a publicly owned sidewalk is critical to determining whether such a sidewalk constitutes a public

forum”); Corral v. Montgomery County, 4 F. Supp.3d 739, 750 (D.C. Md. 2014)(sidewalk in

Kokindo did not have the characteristics of “public sidewalks traditionally open to expressive

activity....” as it did not run parallel to a public road; “instead, it was ‘constructed solely to assist

postal patrons to negotiate the space between the parking lot and the front door of the post office,

not to facilitate the daily commerce and life of the neighborhood or city.”

        The portion of the sidewalk at which plaintiffs positioned themselves to be seen and then

draw out of the building a police officer for the sole purpose of filming is even more remote than that

in Kokinda. It runs away from the entrance to the building, along a side of the building containing

no public access to the police station and no public parking, to a secure fence and fenced area

containing police vehicles and equipment to which the public has no access. Plaintiffs were well

beyond the public access area and parking lot, and not at the police station to conduct any business

whatsoever.3 They admit that they were not there to conduct business and when asked if they needed

assistance or help, outright denied it, eventually degenerating into cursing and yelling at the officers

who came from the secure side of the fence. This was not a sidewalk indistinguishable from “other,

publicly owned streets, sidewalks or walkways . . . that form a part of both the vehicular and

pedestrian transportation grids of downtown” Manassas. Id. at 751.

        Plaintiffs conduct, as evidenced by their own videotape, shows that their behavior including

persistent yelling and cursing as they were walked down the sidewalk, away from the secure fence,


        3
         Examples of which would be to obtain copy of a police report, make a complaint, meet
with an officer to discuss some other business. The court can take judicial notice that police
stations are also secure locations for the protection of personnel and visitors.

                                                   7
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 8 of 11 PageID# 47



past the entrance to the police station, also shows how their behavior seriously disturbed and

disrupted not only the operations of the police department, but the ability of public patrons to enter

and conduct business. Plaintiffs argue that they had the absolute right to wander anywhere and

everywhere on the police property (except apparently beyond the secure gate) for any reason,

including reasons having nothing to do with the business of the police department. This is not the

law. Greer v. Spock, 424 U.S. 828, 836 (1975)(“The guarantees of the First Amendment have never

meant ‘that people who want to propagandize protests or views have a constitutional right to do so

whenever and however and wherever they please.’”) (citing Adderley v. Florida, 385 U.S. 39, 48

(1966)). Like any property owner, the City of Manassas, owned property constructed and used for

a police department and has the power to “preserve the property under its control for the use to which

it is lawfully dedicated.” Cox v. Louisiana, 379 U.S. 559, 560-564 (1965).

        Plaintiffs were not arrested or prevented from filming. They kept filming throughout their

yelling and cursing at the police officers. They were escorted to a public sidewalk that ran along the

public street, a position from which they were free to continue their filming and diatribe.4 This is not

a case where police activity triggered filming by either plaintiff. As pleaded, they intentionally went

to an area away from the public parking and access to the building, right up against a secure gate,

and made themselves known so an officer or officers would come out and then they began filming.

Their suspicious conduct naturally drew attention from those inside the building. They could have

chosen to stay away from the entrance to the building so as not to interfere with police business and

started out on the traditional public sidewalk to where they were ultimately escorted and stood there

and filmed. Thus, any alleged interference with their ability to congregate for the purpose of filming



        4
       Arguably their conduct violated the following provisions of the City Code of
Ordinances: Sec. 78-67, 78-212, 78-311, 78-313, 78-314, 78-315.

                                                   8
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 9 of 11 PageID# 48



was de minimis if non-existent. McClure v. Ports, 914 F.3d 866, 873 n. 3 (4th Cir. 2019)(“‘de

minimis’ label is shorthand for cases where, as here, the government’s legitimate interests in

managing its own functions are so strong that they dwarf the opposing private interests.”)

        For the same reasons plaintiffs fail to state a claim for violation of First Amendment

constitutional rights, they have failed to set forth any facts to support claims for violation of any

rights protected by the Fourteenth Amendment, including due process or equal protection. Other

than merely identifying the Amendment and including the words “due process” and equal protection,

the Complaint contains no facts to support such claims in this case.

        WHEREFORE, the defendants respectfully request that for all of the foregoing reasons, as

well as any additional reasons that may be argued at hearing of this matter, the Court grant their

Motion to Dismiss filed pursuant to Fed. R. Civ. P. 12(b)(1) and (6) and dismiss this case and all

claims with prejudice.

        Pursuant to Local Rule 11(b) counsel reached out to the plaintiffs by email on May 16, 2020,

to confer on scheduling a hearing in this matter but has received no response prior to filing these

pleadings.

                                      ROSEBORO NOTICE

        The plaintiffs herein are pro se and pursuant to and consistent with the requirements of

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the following warning is provided:

        1.      The plaintiffs are entitled to file a response opposing the defendants’ Motion to

Dismiss and any such response must be filed within 20 days or as ordered by the court; and

        2.      The court could dismiss this action on the basis of the defendants’ papers if the

plaintiffs do not file a response;



                                                 9
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 10 of 11 PageID# 49



         3.      The plaintiffs must identify all facts stated by the defendants with which they disagree

 and must set forth the plaintiffs’ version of the facts by offering affidavits (written statements signed

 before a Notary Public and under oath) or by filing sworn statements (bearing a certificate that it is

 signed under penalty of perjury); and

         4.      The plaintiffs are entitled to file a legal brief in opposition to the one filed by the

 defendants.

                                         SERGEANT MISCHOU AND LIEUTENANT BISEK

                                         By Counsel


            /s/
 Julia B. Judkins, VSB No. 22597
 Heather K. Bardot, VSB No. 37269
 BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
 9990 Fairfax Boulevard, Suite 400
 Fairfax, Virginia 22030
 Telephone: (703) 385-1000
 Facsimile: (703) 385-1555
 jjudkins@bmhjlaw.com
 hbardot@bmhjlaw.com
 Counsel for Defendants


                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 18, 2020, I have mailed copies of this pleading to the following
 identified individuals (and have emailed copy to plaintiffs Messrs. Marc Stout and Robert Stout),
 and I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which will
 then send a notification of such filing (NEF), if possible, to the following:

                         Messrs. Marc and Robert Stout
                         30 Willow Branch Place
                         Fredericksburg, VA 22405
                         legaleyesdrugs@gmail.com
                         Pro Se Plaintiffs




                                                    10
Case 1:20-cv-00147-RDA-TCB Document 11 Filed 05/18/20 Page 11 of 11 PageID# 50




                                            /s/
                              Julia B. Judkins, VSB No. 22597
                              BANCROFT, McGAVIN, HORVATH
                                & JUDKINS, P.C.
                              9990 Fairfax Boulevard, Suite 400
                              Fairfax, Virginia 22030
                              Telephone: (703) 385-1000
                              Facsimile: (703) 385-1555
                              jjudkins@bmhjlaw.com
                              Counsel for Defendants




                                      11
